     Case 5:17-cv-02514-JGB-SHK Document 192-9 Filed 09/27/19 Page 1 of 2 Page ID
                                      #:2068

 1                            UNITED STATES DISTRICT COURT
 2                           CENTRAL DISTRICT OF CALIFORNIA
                                   EASTERN DIVISION
 3
 4      RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
 5      FUENTES, ABDIAZIZ KARIM, and                  SHKx
        RAMON MANCIA, individually and
 6      on behalf of all others similarly situated,
 7
                             Plaintiffs,
 8
 9      v.
10      THE GEO GROUP, INC.,
11                           Defendant.
12
13
14                                 AFFIDAVIT OF TRANSLATION
15             I, Hannah C. Lopez, hereby certify that:
16             1.     I am fluent in Spanish and English.
17             2.     I translated the Declaration of Jaime Campos Fuentes from Spanish to
18      English on September 15, 2019. To the best of my knowledge, Mr. Campos Fuentes is
19      a native Spanish speaker and is not fluent in English. The translation is true and accurate
20      to the best of my abilities.
21             3.     In addition, I translated the Declaration of Fernando Munoz Aguilera from
22      Spanish to English on September 18, 2019. To the best of my knowledge, Mr. Munoz is
23      a native Spanish speaker and is not fluent in English. The translation is true and accurate
24      to the best of my abilities.
25             I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the
26      foregoing is true and correct to the best of my knowledge.
27
28      Dated: September 18, 2019                       /s/ Hannah C. Lopez
29
        AFFIDAVIT OF TRANSLATION                                        5:17-cv-02514-JGB-SHK
30
31
     Case 5:17-cv-02514-JGB-SHK Document 192-9 Filed 09/27/19 Page 2 of 2 Page ID
                                      #:2069

 1                                              Hannah C. Lopez
 2                                              hlopez@burnscharest.com
                                                Paralegal and Translator
 3                                              BURNS CHAREST LLP
 4                                              365 Canal Street, Suite 1170
                                                New Orleans, LA 70130
 5                                              T: (504) 799-2845
 6                                              F: (504) 881-1765

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
        AFFIDAVIT OF TRANSLATION                               5:17-cv-02514-JGB-SHK
30
31
